Citation Nr: 1440334	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-21 302	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lower back condition.

2.  Entitlement to service connection for an upper back or neck condition. 

3.  Entitlement to basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1985 to January 1988.  He also has testified that he served in the Army Reserves from 1991 to 1993, although that additional service had not been verified, including in terms of whether he was recalled to active duty (AD) or served in some other capacity such as on active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, in support of his claims, he and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing is of record.  The Board held the record open an additional 30 days after the hearing to allow the Veteran time to obtain and submit supporting medical nexus evidence, including especially an opinion linking his upper and lower back disability to his military service.  He submitted additional evidence to the Board in August 2014, and in September 2014 his representative confirmed the Veteran was waiving his right to have the RO initially consider this additional evidence since the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  38 C.F.R. § 20.1304.

Nevertheless, these claims require further development before being decided on appeal, so the Board is remanding them to the AOJ.



REMAND

The Veteran has provided a competent account of experiencing both upper and lower back symptoms, such as chronic pain, etc., both during and since his service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the medical evidence of record tends to corroborate his account of a degenerative condition affecting both the cervical (upper) and lumbar (lower) segments of his spine.  On these facts, VA has a duty to provide him an examination 
for a medical nexus opinion concerning the etiology of his upper and lower back disability, particularly insofar as its posited relationship with his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

He also testified during his rather recent videoconference hearing that he is receiving disability benefits from the Social Security Administration (SSA) because of this disability at issue in this appeal.  While the RO made an inquiry regarding the existence of any such benefits in 2008, which came up negative, he testified that he began receiving them in 2010.  Therefore, these SSA records, since relevant, need to be obtained and considered.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim).  See also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (reiterating that VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, but only if potentially pertinent to the claim before VA).  Golz clarified that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  Efforts to obtain these SSA records must be made until they are either obtained or it is determined they do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).


The Veteran also testified during his hearing that he began receiving private treatment for his upper and lower back disability after his discharge from service in 1988.  But, to date, he has not provided these records or identified their location, and they apparently were not in the batch of evidence he has submitted since his hearing.  The earliest relevant record is dated in November 1996, so all other records also need to be obtained and considered.

Finally, regarding his claim for a nonservice-connected pension, he testified during his hearing that he had served in the Army Reserves from 1991 to 1993.  This is especially relevant to his claim, as his prior period of AD service from January 1985 to January 1988 was not during a wartime period and, thus, does not qualify him for this benefit.  The personnel records concerning his additional service in the Army Reserves have not been obtained and associated with his claims file for consideration, and no attempt has been made to determine whether that was qualifying service, including particularly in terms of whether he was ever recalled to AD or had other qualifying service on ACDUTRA or INACDUTRA.

Accordingly, his claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the Veteran's service personnel file, including especially all documents showing his specific dates of service in the Army Reserves from 1991 to 1993 to, in turn, determine whether and when he was on AD, ACDUTRA and INACDUTRA.

2.  Also obtain all outstanding private treatment records regarding his claimed disability dating from 1988 through 1996 (meaning in addition to those he recently submitted following his June 2014 videoconference hearing).  


3.  As well, request from the SSA complete copies of the disability determination it made favorably concerning the Veteran - including copies of the medical records that served as the basis of the decision awarding benefits from this other Federal agency.

4.  Upon receipt of all additional records, schedule the Veteran for a VA compensation examination of his upper and lower back.  The entire claims file, including a complete copy of this remand, must be made available to, and reviewed by, the designated examiner for the pertinent medical and other history.  All necessary diagnostic testing and evaluation must be performed and the findings reported in detail.

The examiner is first asked to identify all disability currently affecting the Veteran's upper and lower back, including by specifying a diagnosis(es).  

The examiner is then asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any diagnosed upper and/or lower back condition incepted during a qualifying period of active military service, whether on AD from January 1985 to January 1988 or while in the Army Reserves from 1991 to 1993, if, concerning the latter, it is first determined that additional service is qualifying and there was a relevant disease, an event, or an injury during that additional service, or it is determined the currently-claimed disability is otherwise related or attributable to a period of qualifying service.


If the Veteran has arthritis affecting a segment of his spine (cervical or thoracolumbar), comment is needed as well concerning whether it initially manifested within a year of his discharge from AD service to warrant presuming it was incurred during his service (since ACDUTRA and INACDUTRA do not qualify for this presumption).

In providing this medical nexus opinion, the examiner must consider:  the Veteran's report of falling into a dry creek bed in February 1986 and injuring his back, 
in-service treatment records from July 1987 showing he had a bruised back muscle as well as a back strain, and all post-service treatment records concerning his chronic back pain.

It is most essential the examiner provide a comprehensive report of his findings, including with discussion of the rationale underlying his/her opinions, if necessary citing to specific evidence in the file supporting conclusions.

5.  Then readjudicate these claims at issue in this appeal.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



